NUMBER 13-15-00596-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                            IN RE OVIDIO GARCIA JR.


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

      Relator, Ovidio Garcia Jr., proceeding pro se, filed a petition for writ of mandamus

in the above cause on December 17, 2015. Through this original proceeding, relator

seeks to compel the assigned judge to set a hearing on relator’s motion to recuse the trial

court judge and to issue a ruling thereon.

      The Court requests that the real parties in interest, Omar Escobar, et al., or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
21st day of December, 2015.




                              2